
	
		I
		111th CONGRESS
		1st Session
		H. R. 2886
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2009
			Mr. Faleomavaega (for
			 himself, Ms. Bordallo,
			 Mrs. Christensen,
			 Mr. Pierluisi, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide the
		  nonbusiness energy property and residential energy efficient property tax
		  incentives to residents of certain possessions of the Unites States and other
		  areas.
	
	
		1.Energy tax incentives for
			 residents of certain possessions of the United States and other areas
			(a)Nonbusiness
			 energy propertySubsection (e) of section 25C of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following:
				
					(3)Certain
				possessions of the United States, etcFor purposes of this
				section, the term United States includes—
						(A)Guam, American
				Samoa, Commonwealth of the Northern Marianas Islands, United States Virgin
				Islands, and Puerto Rico,
						(B)Republic of the
				Marshall Islands, Federated States of Micronesia, and Republic of Palau,
				and
						(C)any United States
				Government installation worldwide, including military bases, embassies and
				other facilities, whether owned or leased by the United States
				Government.
						.
			(b)Residential
			 energy efficient propertySubsection (e) of section 25D of such
			 Code is amended by adding at the end the following:
				
					(9)Certain
				possessions of the United States, etcFor purposes of this
				section, the term United States includes—
						(A)Guam, American
				Samoa, Commonwealth of the Northern Marianas Islands, United States Virgin
				Islands, and Puerto Rico,
						(B)Republic of the
				Marshall Islands, Federated States of Micronesia, and Republic of Palau,
				and
						(C)any United States
				Government installation worldwide, including military bases, embassies and
				other facilities, whether owned or leased by the United States
				Government.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
			
